EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with LaPense on 21 May 2021.

The application has been amended as follows: 

	Claims 1, 4, 5, 11, 14, 15, and 20 have been amended as:
1. 	(Currently Amended) A method for sharing content between an electronic device and an external device, the method comprising: 
receiving a plurality of web documents comprising a plurality of contents;
receiving, from the external device, search information for identifying executable content in a web document; 	
receiving, from the external device, function information indicating executable functions of the external device for searching types of content in a web document that are executable in the external device; 
identifying a web document among the received plurality of web documents that includes executable content corresponding to a keyword included in the received search information; 

providing a screen mode corresponding to the identified type of content, 
based on the identified type of content that is executable in the external device corresponding to a type of at least one of contents among a plurality of contents included in the identified web document, obtaining the at least one of the contents; and 
transmitting information on the obtained at least one of the contents to the external device, 
wherein transmitting the information comprises: 
generating a content list including content representative information corresponding to the obtained at least one of the contents; and 
transmitting the content list to the external device, and 
wherein the method further comprises: 
displaying, on the electronic drive, the generated content list, and 
displaying, on the electronic drive,  a device identification information indicating the obtained at least one of the contents is executable by the external device;
wherein the function information includes at least two functions executed mainly by the external device, and
wherein the method further comprising: 
to a plurality of external devices including a first external device and a second external device, identifying at least two functions of the first external device, 
identifying a function with a higher performance in the first external device than in the second external device among the at least two functions of the first external device, and identifying a type of content that is executable in the first external device based on the identified function[[,]]. 






4. (Cancelled).
5. (Currently Amended) The method as claimed in claim [[4]]1, wherein transmitting the information comprises:

11. (Currently Amended) An electronic device sharing content with an external device, the device comprising: 
a display;

a processor configured to: 
control the communicator to receive a plurality of web documents comprising a plurality of contents, 
control the communicator to receive, from the external device, search information for identifying executable content in a web document; 
receive, from the external device, function information indicating executable functions of the external device for searching types of content in a web document that are executable in the external device, 
identify a web document among the plurality of web documents that includes executable content corresponding to a keyword included in the received search information, 
identify, from the executable content in the identified web document, a type of content that is executable in the external device corresponding to the received function information, 
provide a screen mode corresponding to the identified type of content, 
based on the identified type of content that is executable in the external device corresponding to a type of at least one of contents among a plurality of contents included in the identified web document, obtaining the at least one of contents, and 
transmit information on the obtained at least one of the contents to the external device,
generate a content list including content representative information corresponding to the obtained at least one of the contents, 
transmit the content list to the external device through the communicator, 
control the display, on the electronic drive, to display the generated content list, and 
control the display, on the electronic drive, to display a device identification information indicating the obtained at least one of the contents is executable by the external device;
wherein the function information includes at least two functions executed mainly by the external device, and 
wherein the processor further configured to: 
based on the electronic device being connectable to a plurality of external devices including a first external device and a second external device, identify at least two functions of the first external device, 
identify a function with a higher performance in the first external device than in another the second external device among the at least two functions of the first external device, and 
identify a type of content that is executable in the first external device based on the identified function[[,]]. 





14. (Cancelled).

15. (Currently Amended) The device as claimed in claim [[14]]11, wherein, in response to one content representative information being selected from the content list, the processor is further configured to transmit information on one content, corresponding to the one selected content representative information, to the external device through the communicator.

20. (Currently Amended) An article of manufacture for sharing content between an electronic device and an external device, comprising a non-transitory machine readable medium containing one or more programs which when executed implement the steps of:
receiving a plurality of web documents comprising a plurality of contents;
receiving, from the external device, search information for identifying executable content in a web document; 	
receiving, from the external device, function information indicating executable functions of the external device for searching types of content in a web document that are executable in the external device; 

identifying, from the executable content in the identified web document, a type of content that is executable in the external device corresponding to the received function information; 
providing a screen mode corresponding to the identified type of content, 
based on the identified type of content that is executable in the external device corresponding to a type of at least one of contents among a plurality of contents	included in the identified web document, obtaining the at least one of the contents; and 
transmitting information on the obtained at least one of the contents to the external device, 
wherein transmitting the information comprises: 
generating a content list including content representative information corresponding to the obtained at least one of the contents; and 
transmitting the content list to the external device, and 
wherein the method further comprises: 
displaying, on the electronic drive, the generated content list, and 
displaying, on the electronic drive,  a device identification information indicating the obtained at least one of the contents is executable by the external device;

wherein the method further comprising: 
based on the electronic device being connectable to a plurality of external devices including a first external device and a second external device, identifying at least two functions of the first external device, 
identifying a function with a higher performance in the first external device than in the second external device among the at least two functions of the first external device, and identifying a type of content that is executable in the first external device based on the identified function[[,]]. 







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s filed remarks were persuasive and none of the cited prior art(s) teach the amended claimed invention as a whole.

	Note: Examiner’s Amendment was needed to clarify that the display of the generated content list and device identification information occurred on the electronic device. In addition, amendments were needed for correcting antecedent basis issues.

EXAMINER’S COMMENT
This notice of allowance/Examiner’s Amendment is in response to the Request for Continued Examination filed on 30 December 2020, the Interview with Mr. LaPense on 21 May 2021, and the Information Disclosure Statement filed on 14 January 2021 and 7 July 2022.
Claims 1, 11 and 20 were amended on 3/19/2021.
Claims 3 and 13 were cancelled on 3/19/2021
All rejections from the previous office action were withdrawn as necessitated by the amendment.
Claims 1-2, 4-7, 9-12, 14-17, and 19-20 were pending prior to the Examiner’s Amendment.
Claims 1, 13, and 18 are independent claims.
Claims 1, 5, 11, 15, and 20 were amended via the Examiner’s Amendment.
Claims 4 and 14 were cancelled via the Examiner’s Amendment.
Claims 1-2, 5-7, 9-12, 15-17, and 19-20 are pending and allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 7/7/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A copy of EP2433423 was not provided with the IDS. It has been placed in the application file, but the information referred to therein has not been considered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177